Case: 17-50887      Document: 00514560696         Page: 1    Date Filed: 07/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-50887
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                        July 18, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JOSE LUIS GONZALEZ-AYALA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:17-CR-1060-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Jose Luis Gonzalez-
Ayala has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Gonzalez-Ayala submitted an untimely supplemental
brief, which we construe as a motion for leave to file an out-of-time response
and GRANT. The record is not sufficiently developed to allow us to make a fair


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50887    Document: 00514560696     Page: 2   Date Filed: 07/18/2018


                                 No. 17-50887

evaluation of Gonzalez-Ayala’s claims of ineffective assistance of counsel; we
therefore decline to consider the claims without prejudice to collateral review.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Gonzalez-Ayala’s response.         We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2